DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
The following is a Non-Final Office Action in response to Applicant’s request for continued examination received 12/01/2021.
Claims 5 and 6 are cancelled. Claims 1-4 and 7-10 are amended. Claims 1-4 and 7-10 are considered in this Office Action. Claims 1-4 and 7-10 are currently pending. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01.

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action.
Applicant’s amendment has been considered, an updated 35 U.S.C. 101 rejections will address applicant’s amendments. 
Applicant’s amendment has been considered, they overcome the 35 U.S.C. 103 rejections.

Response to Arguments
Applicant’s argument with respect to the 101 rejection to claims has been considered, but are not persuasive.
Applicant asserts that Independent claims 1, 9, and 10 are not directed to an abstract idea because independent claim 1 (and similarly claims 9 and 10) is directed to a carpool/rideshare system of a plurality of vehicles in which the number of vehicles operating as a carpool vehicle is monitored and changed based on the current number of people/users requesting to carpool. The claimed features control the use the multiple carpool vehicles using a system that evaluates the current users and the current number of vehicles in service as carpool vehicles, and thus clearly are not directed to an abstract idea. Instead, the claimed features involve controlling the number of vehicles within the carpool/rideshare system by monitoring the number of vehicles and the number of users, and increasing or decreasing the number of vehicles accordingly. Although the claims may involve the use of one or more abstract concepts, the claims are not directed to those abstract concepts. Instead, the claims are directed to a carpool/rideshare system of a plurality of vehicles in which the number of vehicles operating as a carpool vehicle is monitored and changed based on the current number of people/users requesting to carpool. Thus, the independent claims are patent eligible because the independent claims merely partially involve the use of an abstract idea (i.e., mental process and/or a method of organizing human activity) without being directed to the abstract idea itself.
calculating a first number of users that is equal to the number of carpool demanding users based on the movement schedule stored in the movement schedule management database;” b) “calculating a second number of users that is a largest number of users allowed to carpool in the carpool vehicles based on a respective capacity of the carpool vehicles included in the traveling schedule stored in the traveling schedule management database; ”c) “calculating a third number of users that is a smallest number of users allowed to carpool in the carpool vehicles based on the traveling schedule stored in the travelling schedule management database, the third number of users being at least equal to the number of the carpool vehicles;” d) -2-Application No. 16/527,163”determining whether the second number of users is less than the first number of users;” and e)“in response to determining that the second number of users is greater than the first number of users, determining whether the third number of users is greater than the first number of users.”  Claims 9 and 10 recite substantially the same limitation as claim 1 and therefore subject to the same rationale. 
The applicant asserts The claimed features provide clear benefits and improvements to the effectiveness and efficiency of carpool ridesharing technology. The improvements to the technology clearly illustrate that the claims as a whole integrate the alleged recited judicial exception into a practical application of that exception. These improvements are captured by the scope of the claims. Thus, under the Guidance, independent claim 1 (and similarly claims 9 and 10) is patent eligible. When viewed as a whole, independent claim 1 (and similarly claim 9 and 10) provides for an improved carpool/rideshare system that controlling the number of vehicles within the carpool/rideshare system by monitoring the number of vehicles and the number of users, and increasing or decreasing the number of vehicles accordingly. See paragraphs [0011]-[0020] of the application as originally filed.  For example, independent claim 1 specifically defines that extracting, in response to determining that the second number of users is less than the first number of users, at least one new driver user candidate who drives a vehicle to be added to the number of the carpool vehicles for the carpool demanding users, and transmitting first information, which requests consent to allow the carpool demanding users to carpool in the vehicle driven by the driver user candidate, to a terminal used by the driver user candidate by connecting to the terminal through a network. These claimed features increase the number of carpool vehicles. Further, independent claim 1 defines extracting, in response to determining that the third number of users is greater than the first number of users, at least one drive demanding user of a plurality of drive demanding users to be changed to a carpool user candidate, who will carpool in a vehicle driven by another user of the plurality of drive demanding users, who demand to drive the carpool vehicles, and transmitting second information, which requests consent to carpool in one of the carpool vehicles, to a terminal used by the extracted carpool user candidate by connecting to the terminal of the carpool user candidate through the network. These claimed features decrease the number of carpool vehicles.  Meaning, the claimed features clearly control the number of vehicles within the 
The examiner respectfully disagrees. It is noted that the claims recite an abstract idea by reciting concepts of managing legal interaction where the interaction is an agreement in the form of contracts and managing interaction between people (driver and rider), which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The claimed invention also recites an abstract idea that fall within a mental process. The extracting of driver user and a carpool user from a poll of user based a constraint is part of the abstract idea. 
Further with respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to information processing apparatus, a memory, a movement schedule management database storing data, a traveling schedule management database storing data, a controller including at least one processor, the controller configured to execute instruction, transmitting first information, which requests consent to allow the carpool demanding users to carpool in the vehicle driven by the driver user candidate, to a terminal used by the driver users candidate by connecting to the terminal through a network(post-solution activity), and transmitting second information, which requests consent to carpool in one of the carpool vehicles, to a  terminal used by the extracted carpool user candidate by connecting to the terminal of the carpool user candidate through the network  (post-solution activity), and non-transitory storage medium that stores an information processing program to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figure 3 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, applicant’s arguments with respect to the 35 U.S.C. 101 rejection are not persuasive, and therefore are maintained in the updated 101 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.” This requirement is separate and distinct from the enablement requirement.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Independent claims 1, 9, and 10 each recite the following a)“calculating a first number of users that is equal to the number of carpool demanding users based on the movement schedule stored in the movement schedule management database;” b) “calculating a second number of users that is a largest number of users allowed to carpool in the carpool vehicles based on a respective capacity of the carpool vehicles included in the traveling schedule stored in the traveling schedule management database; ”c) “calculating a third number of users that is a smallest number of users allowed to carpool in the carpool vehicles based on the traveling schedule stored in the travelling schedule management database, the third number of users being at least equal to the number of the carpool vehicles;” d) -2-Application No. 16/527,163”determining whether the second number of users is less than the first number of users;” and e)“in response to determining that the second number of users is greater than the first number of users, determining whether the third number of users is greater than the first number of users.” However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique to calculate a number associated with the number of carpool demanding users based on the movement schedule stored in the movement schedule management database, a number associated with the largest number of users allowed to carpool in the carpool vehicles based on a respective capacity of the carpool vehicles included in the traveling schedule stored in the traveling schedule management database, a number associated with the smallest number of users allowed to carpool in the carpool vehicles based on the traveling schedule stored in the travelling schedule management database, the third number of users being at least equal to the number of the carpool vehicle, a comparison between a number associated with the number of carpool demanding users based on the movement schedule stored in the movement schedule management database and a number associated with the largest number of users allowed to carpool in the carpool vehicles based on a respective capacity of the carpool vehicles included in the traveling schedule stored in the traveling schedule management database, and comparison between three calculated components.
The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus) SEE MPEP 2163(1)(A).
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims 2-4, 7, and 8 depend from one of claims 1 and fail to cure the deficiency noted above, and are therefore rejected based on dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus (claims 1-4, 7, and 8), the method (claim 9) and the non-transitory storage medium (claim 10) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of managing legal interaction where the interaction is an agreement in the form of contracts and managing interaction between people (driver and rider), which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The claimed invention also recites an abstract idea that fall within a mental process and mathematical concept. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: An information processing apparatus that is configured to, in a mode where a plurality of users carpool in a same vehicle, adjust between a number of carpool demanding users who demand to carpool in a-the vehicle used for carpooling as non-drivers, and a number of carpool vehicles used for carpooling, the information processing apparatus comprising: a memory storing (i) a movement schedule management database storing a movement schedule of each of the carpool demanding users, and (ii) a traveling schedule management database storing a traveling schedule of each of the carpool vehicles; and a controller including at least one processor, the controller configured to execute: calculating a first number of users that is equal to the number of carpool demanding users based on the movement schedule stored in the movement schedule management database; calculating a second number of users that is a largest number of users allowed to carpool in the carpool vehicles based on a respective capacity of the carpool vehicles included in the traveling schedule stored in the traveling schedule management database; calculating a third number of users that is a smallest number of users allowed to carpool in the carpool vehicles based on the traveling schedule stored in the travelling schedule management database, the third number of users being at least equal to the number of the carpool vehicles; -2-Application No. 16/527,163 determining whether the second number of users is less than the first number of users; extracting in response to determining that the second number of users is less than the first number of users, at least one new driver user candidate who drives a vehicle to be added to the number of the carpool vehicles for the carpool demanding users; transmitting first information, which requests consent to allow the carpool demanding users to carpool in the vehicle driven by the driver user candidate, to a terminal used by the driver users candidate by connecting to the terminal through a network; in response to determining that the second number of users is greater than the first number of users, determining whether the third number of users is greater than the first number of users; extracting in response to determining that the third number of users is greater than the first number of users, at least one drive demanding user of a plurality of drive demanding users to be changed to a carpool user candidate, who will carpool in a vehicle driven by another user of the plurality of drive demanding users, who demand to drive the carpool vehicles; and transmitting second information, which requests consent to carpool in one of the carpool vehicles, to a -3-Application No. 16/527,163 terminal used by the extracted carpool user   Claims 9 and 10 recite substantially the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to information processing apparatus, a memory, a movement schedule management database storing data, a traveling schedule management database storing data, a controller including at least one processor, the controller configured to execute instruction, transmitting first information, which requests consent to allow the carpool demanding users to carpool in the vehicle driven by the driver user candidate, to a terminal used by the driver users candidate by connecting to the terminal through a network(post-solution activity), and transmitting second information, which requests consent to carpool in one of the carpool vehicles, to a  terminal used by the extracted carpool user candidate by connecting to the terminal of the carpool user candidate through the network  (post-solution activity), and non-transitory storage medium that stores an information processing program to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figure 3 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: information processing apparatus, a memory, a movement schedule management database storing data, a traveling schedule management database storing data, a controller including at least one processor, the controller configured to execute instruction, transmitting first information, which requests consent to allow the carpool demanding users to carpool in the vehicle driven by the driver user candidate, to a terminal used by the driver users candidate by connecting to the terminal through a network(post-solution activity), and transmitting second information, which requests consent to carpool in one of the carpool vehicles, to a  terminal used by the extracted carpool user candidate by connecting to the terminal of the carpool user candidate through the network  (post-solution activity), and non-transitory storage medium that stores an information processing program to implement the abstract idea.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figure 3) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of organizing human activity, mental process, and mathematical concept without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Allowable Subject Matter
Claims 1-4 and 7-10 would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20150161554 A1
INTELLIGENT DISPATCH SYSTEM FOR SELECTING SERVICE PROVIDERS
Sweeney; Matthew et al.
US 20190347582 A1
Matching Drivers with Shared Vehicles to Optimize Shared Vehicle Services
Allen; Rachel Edelshteyn et al.
US 20160138928 A1
DYNAMIC REAL-TIME CARPOOL MATCHING
Guo; Shang Q. et al.
US 20130179205 A1



Method for optimizing transportation resources of ground transportation services, involves receiving and storing multiple requests in memory, grouping requests in vehicle to maximize vehicle or driver resources and determining travel time
SLININ E
US 20160292596 A1
METHODS AND SYSTEMS FOR SCHEDULING A SHARED RIDE AMONG COMMUTERS
GAITAN; Oscar Salazar et al.
US 20130054311 A1
SYSTEMS, METHODS AND COMPUTER PROGRAM PRODUCTS FOR RIDE SHARING BASED ON MILEAGES
Kataria; Ajay et al.
US 20160364823 A1
SYSTEMS AND METHODS FOR ON-DEMAND TRANSPORTATION
Cao; Raymond
US 20170365030 A1
Systems and Methods for Vehicle Ridesharing Management
Shoham; Avishai P. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683